per curiam:
This case comes before the court, having been taken under submission on the rule entered by order of December 19, 1980, returnable in open court at 10:00 o’clock, a.m., on Monday, January 12, 1981, that plaintiff show cause why this case should not be dismissed for failure *701to comply with the orders of the trial judge and for lack of prosecution and why judgment should not be entered for defendant on the counterclaim. Upon consideration thereof, defendant’s attorney having appeared before the court on defendant’s behalf but no appearance having been made on plaintiffs behalf,
it is ordered that judgement be and it is hereby entered against plaintiff and in favor of defendant on its counterclaim for $18,262.59, representing the balance of the employment tax penalty, with interest thereon as provided by law.
it is further ordered that the rule herein is made absolute, and plaintiffs petition is dismissed.